213 Pa. Superior Ct. 409 (1968)
Angelicchio Motor Vehicle Operator License Case.
Superior Court of Pennsylvania.
Argued November 13, 1968.
December 12, 1968.
Before WRIGHT, P.J., WATKINS, MONTGOMERY, JACOBS, HOFFMAN, SPAULDING, and HANNUM, JJ.
Elmer T. Bolla, Deputy Attorney General, with him William C. Sennett, Attorney General, for Commonwealth, appellant.
*410 No argument was made nor brief submitted for appellee.
OPINION BY WRIGHT, P.J., December 12, 1968:
On October 3, 1966, at 11:40 P.M., Allen P. Angelicchio was apprehended for operating a Chevrolet sedan westbound on Route 30 near Greensburg at a speed of 80 miles per hour in a 60 mile-per-hour speed zone. On that date Angelicchio was seventeen years of age and was in possession of a junior operator's license. His driving record disclosed a previous speeding violation on March 28, 1966, when he was sixteen years of age, for which offense he received a suspension of six months. An information was filed before a justice of the peace and, on November 17, 1966, Angelicchio paid the fine and costs. On April 18, 1968, after hearing, the Secretary of Revenue suspended Angelicchio's operating privilege for a period of four months.[1] On September 6, 1968, the Court of Common Pleas of Westmoreland County reversed the action of the Secretary of Revenue, and directed that Angelicchio's operating privilege be restored. This appeal by the Commonwealth followed.
The hearing judge reasoned that appellant "needed his driving license to enable him to work and earn his livelihood. There was no showing of adverse road conditions nor particularly heavy traffic at the time of his arrest. There was no recklessness involved in the conduct of the petitioner". This appeal is controlled by our opinion filed this day in Lucchetti Motor Vehicle *411 Operator License Case, 213 Pa. Superior Ct. 397, 249 A. 2d 783.
The order of the court below is reversed, and the order of the Secretary of Revenue is reinstated.
NOTES
[1]  Although Angelicchio's offense occurred after the effective date (July 24, 1966) of the amendment to The Vehicle Code establishing the point system, the action of the Secretary of Revenue in ordering a suspension, rather than the assignment of points, was proper under the provisions of Section 604.1 (75 P.S. 604.1) which authorizes suspension of the driving privilege of a junior operator convicted of speeding or any other violation.